Title: From George Washington to Robert Morris, 20 December 1782
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Head Quarters December 20th 1782
                        
                        In consequence of a Resolve of Congress I some time since directed an inscription with some devices to be
                            engraved on the Cannon to be presented to Count Rochambeau & inclosed is a Certificate of Genl Knox relative to
                            the execution of the work and its price.
                        In answer to Mr Billings application to me for his pay I informed him I would write you on the subject and
                            did not doubt you would order Payment to be made. I have the honor to be.

                    